Citation Nr: 0609038	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant claims guerilla service from September 1943 to 
April 1945

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.
FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has 
certified that the appellant in this case had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

2.  The appellant received explicit notice that he should 
submit any documents he had from the service department that 
could show the requisite service; he has not indicated that 
he has any such documents.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  VA has issued final regulations to implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  These provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA's 
duties to the appellant under the VCAA have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; Pelea v. Nicholson, 19 
Vet. App. 296 (2005).  In the statement of the case (SOC), 
two subsequent supplemental statements of the case (SSOC), 
and letters mailed to the appellant during the course of this 
appeal, to include in October 2004, the RO notified the 
appellant of the type of service needed for basic eligibility 
to VA benefits and informed him he does not meet this 
requirement.  This, along with the discussion in the SOC and 
SSOCs, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

In the SOC the RO outlined 38 C.F.R. § 3.203, which explains 
that VA may accept evidence of service submitted by a 
claimant if the evidence is a document issued by service 
department, contains needed information, and in the opinion 
of VA, the document is genuine and the information contained 
in it is accurate.  Thus, the appellant was informed of his 
responsibilities in development of the claim, and VA's 
responsibilities, which the RO fulfilled.  The appellant was 
notified and made aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the statement of the case and supplemental 
statements of the case along with a September 2005 letter 
from the RO satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1), and this was accomplished.  Throughout the 
appeal, the appellant has been informed repeatedly that the 
only evidence that could substantiate his claim was 
documentation from the service department showing he had the 
requisite service and that he should submit any documents he 
had from the service department that could show the requisite 
service.  

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court of 
Appeals for Veterans Claims (Court) held that a simple notice 
that the claimant must prove that her husband had valid 
military service is insufficient for VCAA purposes and must 
notify her about what would constitute acceptable evidence of 
qualifying service with either official documentation issued 
by a U. S. service department or verification of the claimed 
service by such department.  See Soria v. Brown, 118 F.3d 474 
(Fed. Cir. 1997).  Also, under Pelea, it appears that VCAA 
notice should inform an appellant that he or she should 
provide any additional personal data pertaining to the 
service in question, such as any aliases he may have used 
during the claimed military service.  Finally, the Board 
observes that the Court remanded Pelea back to the Board to 
adjudicate the question of the meaning of 38 C.F.R. § 3.41, 
which states that, for Philippine service, "the period of 
active service will be from the date certified by the Armed 
Forces", and (1) whether that regulation requires that 
qualifying service of Philippine claimants may be shown only 
through an U. S. Army Reserve Personnel Center (ARPERCEN) 
verification or (2) whether section 3.203 requires that, once 
that verification is sought and a negative response is 
received, section 3.203(a), which provides that a claimant 
may show service by submitting certain documents "without 
verification from the appropriate service department", has no 
further application, and, if so, whether that result obtains 
regardless of whether the appellant submits any documents 
before the ARPERCEN search. 

In this case, as noted above, the appellant was notified that 
he should submit any documents he had from the service 
department that could show the requisite service.  There is 
no indication that such documents exist.  The law 
specifically excludes such service for purposes of 
entitlement to VA benefits.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (per curiam).  Consequently, the Board finds 
that there is no legal basis on which the appellant's claim 
can be based.  As the law and not the evidence is dispositive 
on this issue, it must be denied because of lack of legal 
merit. 38 U.S.C.A. § 107 (West 2002); see Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.40, 3.41.

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claim for VA benefits.  While 
VCAA notice was not provided prior to the RO's initial 
decision on the claim, the Board finds that the lack of such 
pre-decision notice is not prejudicial to the appellant as 
the notice was complete prior to certification of the 
appellant's case to the Board and the content of the notice 
complied fully with statutory and regulatory requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service or 
service records that show such service, which is 
determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.  

The appellant has had multiple opportunities to respond with 
additional evidence or argument on this ground for denying 
his claim.  He has not come forward with appropriate 
evidence.  Further, there is no indication that there any 
reasonable possibility that such evidence exists.  In light 
of all of these considerations, the Board finds that it is 
not prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's period 
of active service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal of whether the appellant has legal 
eligibility for VA benefits, the appellant has been provided 
with notice of the legal definitions critical to his claim, 
but he was not provided with notice of the type of evidence 
necessary to establish the effective date related to the 
award of benefits.  Despite the inadequate notice provided to 
the appellant relative to effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant does not have legal entitlement to eligibility 
for VA benefits as a matter of law, any question as to the 
appropriate effective date to be assigned is rendered moot.  



Analysis

Turning to the merits of the appellant's claim, he has 
asserted that he had the requisite service to render him 
eligible for VA benefits.  The appellant submitted documents 
from the Philippine Army and Philippine Veterans Affairs 
Office.  Such documents do not establish the claimed service.  
The appellant also submitted an affidavit from D.P.S.P., who 
identified himself as a former captain with a recognized 
guerrilla unit organized on January 9, 1945.  He wrote that 
he personally knew the appellant who had been inducted on 
September 20, 1943 as a private in the "2nd Battalion 
Headquarter Troops BMA"   

The RO forwarded this information to the service department, 
requesting verification of the appellant's claimed military 
service.  In November 2003, the NPRC reported that the 
appellant's name was not shown in the official records and 
archives on file, which listed the members of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The NPRC 
recertified in June 2004 that the appellant did not have the 
requisite service.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d). The term "veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war. 38 C.F.R. § 3.1(e).  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer 
(only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included. 38 
C.F.R. § 3.40(d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department fails to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA.  Soria, 118 F. 3d at 
749.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).   "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

Following a complete review of the evidence of record, the 
Board finds that the documents submitted by the appellant, to 
include the affidavit from an individual who identified 
himself as a former captain of a guerrilla unit, are not 
sufficient to prove qualifying service.  Pelea v. Nicholson, 
19 Vet. App. 296, 309 (2005) citing Soria v Brown, 118 F.3d 
748 (Fed. Cir. 1997) (interpreting 38 C.F.R. § 3.203 as 
requiring "official documentation issued by a United States 
service department for verification of the claimed service 
by" the U.S. service department).  The RO properly sought 
verification of the appellant's service from the service 
department on two occasions, with the result showing the 
appellant did not have service with the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  As noted 
above, the appellant received explicit notice in the 
statement and supplemental statements of the case that he 
should submit any documents he had from the service 
department that could show the requisite service.  38 C.F.R. 
§ 3.203.  He has not submitted such evidence, nor has he 
indicated that such documents exist.

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service, 
enumerated in the above-cited legal authority that would 
establish qualifying service for eligibility for VA benefits.  
Accordingly, the appeal must be denied for lack of legal 
merit.  Cacalda v. Brown, 9 Vet. App. 261, 264-65 (1996); 
(where law is dispositive, not evidence, appeal should be 
terminated for lack of legal merit or lack of entitlement 
under the law); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

As the appellant does not have legal entitlement to VA 
benefits, the appeal is denied.  


____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


